Citation Nr: 1508450	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  12-06 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, due to herbicide exposure, to include Agent Orange.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1968 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) on January 6, 2015. A transcript of the hearing has been associated with the file. 

A review of the Virtual VA and VBMS paperless claims processing systems was conducted. 

The issue of entitlement to service connection for peripheral neuropathy of the hands and feet and entitlement to service connection for hypertension, secondary to diabetes mellitus was raised in a February 2015 statement.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDING OF FACTS

1. The Veteran has been diagnosed with diabetes mellitus, type II. 

2. The Veteran was directly exposed to Agent Orange or other herbicide agents during his military service. 

3. The Veteran's diabetes mellitus, type II, was therefore presumptively incurred by service.   


CONCLUSION OF LAW

The criteria for entitlement to service connection for diabetes mellitus, Type II, are met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the issues on appeal. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a). The Board notes that 38 C.F.R. § 3.303(b) applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). With respect to the current appeal, this list includes diabetes mellitus. See 38 C.F.R. § 3.309(a). 

There are, however, statutory presumptions and VA regulations implementing them, that are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted. See 38 C.F.R. 
§ 3.303(d) (2014). Veterans who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, are presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

In consultation with the National Academy of Sciences (NAS), and under 38 U.S.C.A. § 1116(b) and 38 C.F.R. § 1.17 (2012), the Secretary of VA is required by law to issue a presumption of service connection when sound medical and scientific evidence shows a positive association between a disease and exposure to herbicides. Among the diseases is Type II diabetes (also known as diabetes mellitus type II). 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), "service in the Republic of Vietnam" means that a veteran must have been present within the land borders of Vietnam or have served onboard a vessel while on the inland waterways of Vietnam. See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied , 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525); see also General Counsel Opinion, VAOPGCPREC 27-97 (July 23, 1997). For the latter, only vessels that carried out operations on "inland waterways" such as the rivers, canals, estuaries and delta areas of Vietnam, or "brown water," are subject to the presumption under 38 C.F.R. § 3.307 and 3.309. See VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, Ch. 2, § C.10.k. VA's Compensation and Pension Service identify such Navy vessels that conducted operations on the inland brown water of Vietnam which are subject to the presumption of exposure to herbicides. 38 C.F.R. § 3.307; see also Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, http://vbaw.vba.va.
gov/bl/21/rating/ VENavyShip.htm (updated January 2014) and http://www.public
health.va.gov/exposures/agentorange/index.asp; M21-1MR, Part IV, Subpart ii, 1.H.28.h.

Service Connection - Diabetes Mellitus, Type II 

The Veteran served in the United States Navy, stationed onboard the USS Biddle (DLG-34) during the Vietnam War. The Veteran has been diagnosed with diabetes mellitus, type II. Although diabetes is one of the disorders presumptively linked to herbicide exposure and presumed to have occurred in veterans of the Vietnam era, the Veteran did not serve "in country" in Vietnam, or in any qualifying inland waterways, nor has he reported at any time since filing of the claim or otherwise that he stepped on the landmass of Vietnam. However, the Board finds that the evidence is relative equipoise that he was directly exposed to herbicides.  
	
Those Veterans who served in the Republic of Vietnam during the Vietnam Era benefit from presumptive service connection for disorders related to herbicide exposure. As mentioned above, "service in the Republic of Vietnam" for purposes of applying the herbicide presumption, the Veteran's must have served at some point on the landmass or inland waters ("brown water") of Vietnam. See Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008); 38 C.F.R. § 3.307(a)(6)(iii). 
A veteran who never went ashore from the ship, on which he or she served in Vietnamese coastal waters, such as in this instance, is not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure. In order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii). See Haas, 525 F.3d at 1187-1190; 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97. 

If the Veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related disease under 38 C.F.R. § 3.309(e) to be applicable. Exposure to herbicides is not presumed in such instances. However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.

The Board has reviewed all service treatment records and personnel records on file. Upon review, the Board finds that the Veteran did not serve in the Republic of Vietnam, and thus, exposure to herbicides may not be presumed as there is no evidence of record to show that he set foot in Vietnam, or served within the "brown water" of its river system. See 38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a). The Veteran's service personnel records do reflect that he served on the USS Biddle (DLG-34) in the Vietnam area of operations from June 29 to August 2, 1969, and August 15 to September 10, 1969. However, his service personnel records do not show that he actually set foot in the country of Vietnam itself or that the USS Biddle entered any inland waterways in Vietnam. 

Likewise, although the Veteran's DD Form 214 verifies that he received the Vietnam Service Medal with two Bronze Star, Vietnam Campaign Medal, and the National Defense Service Medal, the Federal Circuit has held that service in the Republic of Vietnam will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal or any of these medals. See Haas, 525 F.3d at 1193-1194, 1196. None of these medals serve as sufficient proof that the Veteran actually setting foot on the Vietnam landmass. Indeed, the Veteran has conceded on multiple occasions, to include his hearing before the undersigned VLJ, that he did not step foot onto any landmass of the Republic of Vietnam. Therefore, no additional inquire into the Veteran's presence on any landmass of the Republic of Vietnam is necessary.

The Veteran's main contention, however, is that while serving aboard the USS Biddle, the ship docked at a pier in Da Nang Harbor to drop off some Vietnamese fishermen. The Veteran asserts that the docking in the harbor should constitute service in Vietnam for VA purposes and his exposure to herbicides should be presumed. 

As noted above, while "inland waterways" are not explicitly defined in VA regulations, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance. Under such interpretation, inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated. See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block k (December 16, 2011). Service aboard a ship that anchored in an open deep-water harbors, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service to establish presumptive exposure to herbicides. Id. The M21-1MR does note an exception regarding Veterans who served as a coxswain and report going ashore during anchorage. Id. Therefore, while it is undisputed that the Veteran served aboard a ship that was docked in Da Nang, the mere presence in the harbor, since it does not constitute as "inland waters" for VA purposes, does not give rise to presumptive exposure to herbicides. The Veteran must still provide some evidence, lay or otherwise, attesting to the fact that he personally went ashore. Here, the Veteran affirmatively denies any instance when he went ashore in Vietnam. Consequently, under these circumstances, the Veteran cannot be considered to have "service in the republic of Vietnam," for the purposes of establishing a presumption for herbicide exposure.  See Haas v. Peake, 525 F.3d 1168; 38 C.F.R. § 3.309(e).

However, in support of his claim, the Veteran argues that prior Board decisions in July and November 2009, have granted service connection for disabilities related to herbicide exposure when the Veteran only served within deep-water harbors during the Vietnam era. In the July 2009 case, the VLJ determined, of her own accord, that docking on the shore of Vung Tau Harbor was within the territory of Vietnam. She reasoned the spraying of tactical herbicides near the harbor where the ship was docked for five days, placed the possibility of direct exposure to the herbicides in equipoise. Likewise, the August 2009 case posed similar facts, and similarly conceded exposure. The Veteran in the present case argues that the facts in his case are very similar. The Board agrees.  

The Board further notes the Veteran's assertions that, in the alternative, he was directly exposed to herbicides, to include Agent Orange, while he was serving aboard the USS Biddle.  In support of his claim, the Veteran submitted a copy of the USS Biddle's ship history from May 26, 1969 to December 21, 1969, which does indicate that the ship was at Da Nang, Vietnam while the Veteran was onboard. The log shows two instances where the ship entered Da Nang: first, on June, 30, 1969, noting DaNang, Vietnam on the log; and second, on August 1, 1969, noting "delivered Vietnamese fisherman to Da Nang." The Veteran contends that while he did not actually step-foot onto the landmass of the Vietnam, his ship was docked to the pier when they delivered the Vietnamese fisherman.

Although the Veteran admitted to having never set foot on land in Vietnam, he has proposed several alternate theories of direct herbicide exposure. These include exposure to the air, which the Veteran presumes to contain herbicide agents, exposure to the Vietnamese fisherman (who he claimed to have been within fifteen feet of when they came aboard), and from exposure to seawater that carried residuals of the herbicide. To this last point, the Veteran pointed out that he, along with the rest of the crew, while docked at Da Nang, shower, drank and cleaned with the seawater from the harbor.  Moreover, the Veteran notes that the fishermen were from Vietnam and thus he was exposed by the residuals of the contaminants on their bodies.  The Veteran points to the half-life of Agent Orange, as evidenced by the recent study involving C-123 aircraft.  

The Board finds that the evidence of record is at least in equipoise regarding his likely direct exposure to herbicides.  The Blue Water Navy Vietnam Veterans and Agent Orange Exposure report produced by the IOM in 2011 is instructive in this regard.  In the preface, the committee made the following observation:

      The committee struggled with how to deal with the lack of scientific
      data on which to base its conclusions. Because of the paucity of data
      available, the committee decided that it would be necessary to approach
      Its task by evaluating whether Blue Water Navy personnel were or were
      not exposed to Agent Orange and its associated TCDD, and whether it is
      possible to state with certainty that exposure of Blue Water Navy
      personnel, taken as a group, was qualitatively different from that of their
      Brown Water Navy and ground counterparts.

      Despite this limited framework for asking the question, the
      committee could not find enough data to determine whether or not Blue
      Water Navy personnel were exposed to Agent Orange-associated
      TCDD. At the same time, the committee could not clearly delineate
      whether there were overlapping exposures between personnel categories.
      Indeed the committee believes that given the lack of measurements taken
      during the war and the almost 40 years since the war, this will never be a
      matter of science but instead a matter of policy.

Blue Water Navy Vietnam Veterans and Agent Orange Exposure report, Preface, p. x, Institute of Medicine of the National Acadamies (2011).  

The maps of herbicide spraying during the time he was docked (which the Veteran submitted), the IOM findings and the facts are they relate to this particular Veteran are all pursuasive.  The Board finds the spraying of tactical herbicides near the harbor, particularly given the IOM comments regarding aerial drift, along with the confirmed docking of the ship and exposure to presumptively exposed fishermen, places the possibility of exposure to herbicides in equipoise.  Therefore, the Veteran's claim for service connection for diabetes mellitus, type II, is granted.






ORDER

Entitlement to service connection for diabetes mellitus, type II, due to herbicide exposure, to include Agent Orange, is granted. 





____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


